       Case 2:08-cr-00212-TLN Document 695 Filed 01/25/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     MIGUEL EDWARDO VASQUEZ, JR.
6
7                              IN THE UNITED STATES DISTRICT COURT
8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                       )    Case No. 2:08-cr-00212-TLN-1
10                                                   )
                             Plaintiff,              )    STIPULATION AND ORDER TO CONTINUE
11                                                   )    ADMIT/DENY HEARING
            v.                                       )
12                                                   )
     MIGUEL EDWARDO VASQUEZ, JR.,                    )    Date: January 28, 2021
13                                                   )    Time: 9:30 a.m.
                             Defendant.              )    Judge: Hon. Troy L. Nunley
14                                                   )
15
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Aaron D. Pennekamp, Assistant United States Attorney, attorneys for Plaintiff,
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers,
19
     attorneys for Miguel Edwardo Vasquez, Jr., that the admit/deny hearing scheduled for January
20
     28, 2021, at 9:30 a.m., be vacated and the matter continued to February 25, 2021, at 9:30 a.m.
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
28

      Stipulation and Order to Continue Admit/Deny       -1-
      Hearing
      Case 2:08-cr-00212-TLN Document 695 Filed 01/25/21 Page 2 of 3


1           The reasons for the continuance are those described in General Order Nos. 611 and 612,
2    as well as the fact that—in light of the COVID-19 pandemic, which has delayed defense
3    counsel’s investigation attempts—the defense needs more time to investigate the charges alleged
4    in the Probation Violation Petition.
5
6    DATED: January 22, 2021
                                                     Respectfully submitted,
7
8                                                    HEATHER E. WILLIAMS
                                                     Federal Defender
9
                                                     /s/ Douglas J. Beevers
10                                                   DOUGLAS J. BEEVERS
                                                     Assistant Federal Defender
11
                                                     Attorney for MIGUEL EDWARDO VASQUEZ, JR.
12
     DATED: January 22, 2021                         MCGREGOR W. SCOTT
13                                                   United States Attorney

14                                                   /s/ Aaron D. Pennekamp
                                                     AARON D. PENNEKAMP
15                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Admit/Deny     -2-
      Hearing
       Case 2:08-cr-00212-TLN Document 695 Filed 01/25/21 Page 3 of 3


1                                                    ORDER
2            IT IS HEREBY ORDERED that the Court, having received, read, and considered the
3    parties’ stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its
4    entirety as its order.
5            IT IS FURTHER ORDERED that the January 28, 2021 admit/deny hearing shall be
6    continued until February 25, 2021, at 9:30 a.m.
7    DATED: January 25, 2021
8
9                                                             Troy L. Nunley
                                                              United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Admit/Deny     -3-
      Hearing
